UISSENTING OPINION
Cole, Judge:
Having set forth dissenting views which were affirmed by the Court of Customs and Patent Appeals in Griffon Importing Co. v. United States, 36 C. C. P. A. 121, C. A. D. 408, and these proceedings presenting issues identical with those decided therein as well as in the earlier case of Jos. Riedel Glass Works, Inc. v. United States, 12 Cust. Ct. 173, C. D. 849, affirmed in United States v. Jos. Riedel Glass Works, Inc., 32 C. C. P. A. 201, C. A. D. 307, I sat through the trial of the present case, curious as to wherein, if at all, after much previous litigation on one subject, elaborately tried, briefed, and argued, the decision therein should be reversed.
Since this trial, I have, with great carefulness, studied all the briefs and examined the record, including an additional look at the motion pictures, defendant’s exhibit 14. There is little, if anything, now before us, in addition to what was offered in the Griffon case, the record in which was incorporated, to cause any concern; certainly not enough to change the views so ably expressed by the majority of the appellate court and the conclusion reached by them therein.
Furthermore, I cannot agree with my colleagues in their discussion to the effect that no consideration should be given herein to the debate on the floor of the Senate prior to the passage of legislation enacted as the Tariff Act of 1930, especially with respect to phases pertinent to the present issue in which the views of certain quoted Senators were adopted and became part of the law as it exists today. There is so much authority to the contrary set forth in the learned opinions of Judge O’Connell and the late Judge Hatfield in the Griffon case, as to make it unnecessary to add anything thereto.
*210. I find nothing to disturb the reasoning of the majority in the Griffon case, which should be given the same force and effect herein to uphold the claim of the plaintiffs.
The protests should be sustained.